Per Curiam: This was a bill in chancery, brought by Groves, to enjoin the county clerk of Saline county from making a conveyance of certain lands to his co-defendant, Maghee, and to perfect complainant’s title. The bill sets up that the lands were purchased by one Eobinson from Saline county; that certificates of purchase were issued to him by the county, and that the complainant, Groves, bought said lands from Eobinson for a consideration of $6000, and took an assignment of the certificates of purchase. The bill further alleges that after said purchase and assignment, Maghee recovered a judgment in the Circuit Court of the United States for the Southern district of Illinois against Eobinson and others; that an execution issued on said judgment,which was levied on the lands in controversy, and they were sold to the defendant, Maghee. The bill further avers that the record showed no title in Eobinson at the date of the judgment, and that Maghee knew, as a matter of fact, that Eobinson had no title, and that the certificates of purchase had bee'n assigned to Groves. To this bill a demurrer was interposed and sustained. The complainant brings the case here by appeal. The appellees have not appeared by counsel in this court, and we are not advised on what ground the demurrer was sustained. We see no reason why the complainant is not entitled to the relief sought, so far as may be necessary to protect his title against the marshal’s sale. Robinson never had the legal title in the premises, and when the judgment was rendered against him, he had neither a legal.nor equitable interest; and of this fact Maghee was aware, as admitted by the demurrer. The decree must be reversed and the cause remanded. Decree reversed.